 


109 HR 2899 IH: To amend the Internal Revenue Code of 1986 to extend and modify the credit for producing fuel from a nonconventional source.
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2899 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Moore of Kansas (for himself, Mr. Shimkus, Mr. Matheson, and Mr. Bachus) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and modify the credit for producing fuel from a nonconventional source. 
 
 
1.Extension and modification of credit for producing fuel from a nonconventional source 
(a)In generalSection 29 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(h)Extension for other facilities 
(1)Extension for oil and certain gasIn the case of a well for producing qualified fuels described in subparagraph (A) or (B)(i) of subsection (c)(1)— 
(A)notwithstanding subsection (f), this section shall apply with respect to such fuel— 
(i)which is produced from a well drilled after the date of the enactment of this subsection and before January 1, 2009, and 
(ii)which is sold not later than the earlier of January 1, 2012, or the close of the 4-year period beginning on the date that such fuel is produced, and 
(B)with respect to such fuels produced from a well described in subsection (f)(1)(A), subsection (f)(2) shall be applied by substituting 2009 for 2003. 
(2)Extension for facilities producing qualified fuel from landfill gas 
(A)In generalIn the case of a facility for producing qualified fuel from landfill gas which was placed in service after June 30, 2000, and before January 1, 2009, this section shall apply to fuel produced at such facility during the 5-year period beginning on the later of— 
(i)the date such facility was placed in service, or 
(ii)the date of the enactment of this subsection. 
(B)Reduction of credit for certain landfill facilitiesIn the case of a facility to which paragraph (1) applies and which is subject to the 1996 New Source Performance Standards/Emissions Guidelines of the Environmental Protection Agency, subsection (a)(1) shall be applied by substituting $2 for $3. 
(3)Special rules 
(A)Daily limitIn determining the amount of credit allowable under this section solely by reason of this subsection, the amount of qualified fuels sold during any taxable year which may be taken into account by reason of this subsection with respect to any project shall not exceed an average barrel-of-oil equivalent of 200,000 cubic feet of natural gas per day. Days before the date the project is placed in service shall not be taken into account in determining such average. 
(B)Extension period to commence with unadjusted credit amountIn determining the amount of credit allowable under this section solely by reason of this subsection with respect to fuels sold during 2005 and 2006, the dollar amount applicable under subsection (a)(1) shall be $3 (without regard to subsection (b)(2)). In the case of fuels sold after 2006, subparagraph (B) of subsection (d)(2) shall be applied by substituting 2006 for 1979.. 
(b)Effective dateThe amendment made by this section shall apply to fuel sold after the date of the enactment of this Act in taxable years ending after such date. 
 
